

117 S1347 IS: Environmental Justice for Communities Act of 2021
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1347IN THE SENATE OF THE UNITED STATESApril 22, 2021Ms. Duckworth (for herself, Mr. Booker, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to continue to carry out certain programs relating to environmental justice, and for other purposes.1.Short titleThis Act may be cited as the Environmental Justice for Communities Act of 2021. 2.FindingsCongress finds that—(1) communities of color, low-income communities, Tribal and indigenous communities, fossil fuel-dependent communities, and other vulnerable populations, such as persons with disabilities, children, and the elderly, are disproportionately burdened by environmental hazards that include exposure to polluted air, waterways, and landscapes;(2)environmental justice disparities are also exhibited through a lack of equitable access to information and data on potential exposure to environmental hazards;(3)communities experiencing environmental injustice have been subjected to systemic racial, social, and economic injustices and face—(A)a disproportionate burden of adverse human health or environmental effects;(B)a higher risk of intentional and structural discrimination; and (C)disproportionate pollution burdens;(4)the disproportionate burdens described in paragraph (3)—(A)are being exacerbated by the COVID–19 pandemic; and(B)will be addressed with resources provided to environmental justice communities in the American Rescue Plan Act of 2021 (Public Law 117–2); and(5)citizen involvement and empowerment will be essential for environmental justice communities to protect themselves during the COVID–19 pandemic.3.Environmental justice grant programs(a)Environmental justice grantsThe Administrator of the Environmental Protection Agency shall continue to carry out—(1)the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act; and(2)the Community Action for a Renewed Environment grant programs I and II, as in existence on January 1, 2012.(b)DistributionNot later than 30 days after amounts are made available pursuant to subsection (c), the Administrator of the Environmental Protection Agency shall make awards of grants under each of the programs described in subsection (a).(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the programs described in subsection (a) $50,000,000 for each of fiscal years 2022 through 2027.